Citation Nr: 1422859	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-01 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to special monthly compensation based on housebound status.

2. Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to special monthly compensation based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a service-connected disability rated at 100 percent.


CONCLUSION OF LAW

The criteria for special monthly compensation based on housebound status have not been met.  38 U.S.C.A. §§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

As the pertinent facts are not in dispute and the outcome is controlled by law, the VCAA is not applicable.  Mason, 16 Vet. App. at 132.  

Under 38 U.S.C.A. § 1114(s) , special monthly compensation is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i).  

Here, the Veteran has only one service-connected disability, hearing loss, rated 80 percent disabling.  Without a single service-connected disability rated at 100 percent, the Veteran is not eligible for special monthly compensation payable at the housebound rate as a matter of law.  See 38 U.S.C.A § 1114(s).  Therefore, the claim must be denied.   


ORDER

Special monthly compensation based on housebound status is denied.


REMAND

A medical opinion is needed to determine whether the Veteran's service-connected hearing loss renders him in need of regular aid and attendance from another person.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the June 2013 VA examiner, or another appropriate examiner if that examiner is unavailable, to give an addendum opinion on any functional impairment due to the Veteran's service-connected hearing loss.  If the examiner determines a new examination is needed, schedule one accordingly.  The examiner should answer the following:

a. Does the Veteran's hearing loss render him unable to or in need of assistance to dress or undress himself, keep himself ordinarily clean and presentable, feed himself, attend to the wants of nature, or protect himself from the hazards or dangers incident to his daily environment?

The examiner should give reasons for any opinions and only consider the effects of the  service-connected disabilities on the Veteran's ability to function.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner state whether the inability is due to the lack of scientific, medical knowledge or evidence.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


